Citation Nr: 1433679	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  09-34 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an eye disorder, to include diminished eyesight.

4.  Entitlement to service connection for a low back disorder.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active military duty from August 1982 to August 1985.

The appeal comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2011, the Board remanded the appealed claims to afford the Veteran the opportunity of a Travel Board hearing.  The Veteran failed to appear for a hearing scheduled in July 2012.

Thereafter, Board remands were issued in this case in October 2012 (evidentiary development) and December 2013 (administrative action).  As will be discussed further, the AOJ substantially complied with these remand orders with respect to the claims decided herein; and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

As noted in the October 2012 remand, in a recent decision, the United States Court of Appeals for Veterans Claims (Court) held that claims for service connection for PTSD include claims for service connection for all psychiatric disabilities reasonably raised by the Veteran or the evidentiary record, based on the inherent unreasonableness of imputing self-knowledge of mental conditions from which the Veteran may be suffering.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board accordingly combined and broadened the Veteran's psychiatric disorder claims (they were previously characterized as separate claims for service connection for PTSD and service connection for depression) to reflect a claim inclusive of other psychiatric disability also indicated within clinical records.  As explained herein, additional development of this claim is warranted.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record. 

The issue of entitlement to service connection for a psychiatric disorder, to include PTSD and depression, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Tinnitus was not shown to be causally or etiologically related to any disease, injury, or incident during service.

2.  An eye disorder, to include diagnosed refractive error, meibomian gland dysfunction and dry eyes, is not shown to be causally or etiologically related to any disease, injury, or incident in service.

3.  A chronic low back condition did not manifest in service; nor is any currently manifested low back condition etiologically related to the Veteran's period of service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection for an eye disorder, to include diminished eyesight, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

Relevant to the claims adjudicated herein, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a May 2007 letter, sent prior to the August 2007 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claims, as well as his and VA's respective responsibilities in obtaining such evidence and information. 

Relevant to the duty to assist, the Veteran's service treatment and personnel records as well as post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

In addition, the Board determines that the AOJ has substantially complied with the October 2012 remand directives by obtaining etiological opinions in May 2013 which are applicable to the instant claims that addressed the specific contentions of the Veteran and, as such, no further action is necessary in this regard.  The Board notes that the Court has determined that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Based on the foregoing, the Board finds that the AOJ substantially complied with the mandates of the remand.  See Stegall, supra (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  Further, the Veteran has not maintained that any of the May 2013 examination reports on file or opinions provided therein are inadequate for purposes of adjudicating the claims on appeal.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  

Thus, the Board finds that VA has fully satisfied the duty to assist. In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546   (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430   (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims. 


II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the issue of service connection, there must be evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system and arthritis, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As relevant to the service connection claims decided herein, to the extent that the Veteran does not have a disease recognized as chronic under 38 C.F.R. § 3.309(a), the provisions of 38C.F.R. § 3.303(b) pertaining to continuity of symptomatology are inapplicable.

In addition, the Board makes a specific finding to the effect that the provisions of 38 U.S.C.A. § 1154(b), relating to combat veterans are not applicable in this case.  In a May 2007 VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD, the Veteran asserted that he was exposed to combat-related events including hostile and friendly fire including while involved in the military intervention in Grenada in 1983.  Personnel records and the Veteran's DD 214 Form reflect that from December 1983 through July of 1984, the Veteran was stationed in Germany.  In 1982 and 1983 he was stationed at Fort Stewart, Georgia.  There is no documented record establishing that the Veteran ever served in Grenada or was ever involved in any combat missions and any of his assertions to this effect are found unreliable and lacking credibility.

A. Tinnitus

In April 2007, the Veteran filed a service connection claim for tinnitus caused by acoustic trauma while in serving in artillery units.  The Veteran's DD 214 shows that his primary MOS was cannon crewman.

The STRs are entirely negative for any complaints, treatment, or diagnosis of tinnitus.  There was no separation examination conducted (see June 1985 waiver signed by Veteran declining an examination), but an undated examination report which appears to have taken place in approximately April 1985 reflects that the Veteran denied having ear trouble or hearing loss.  

A VA audio examination was conducted in June 2007 and the claims file was reviewed.  The Veteran reported having symptoms of bilateral ringing once or twice weekly, lasting about 15 minutes, occurring since military service.  It was noted that the Veteran was exposed to field artillery including cannons on a daily basis with ear protection, and was also exposed to gunfire and loud aircraft.  The report mentioned that occupationally he had worked construction jobs for about 20 years with ear protection.  The Veteran denied having recreational noise exposure.  The examiner opined that the Veteran's current tinnitus was less likely as not (less than 50/50 probability) caused by or a result of military noise exposure.  It was explained that the Veteran's hearing was within normal limits and that tinnitus due to noise exposure was typically accompanied by high frequency hearing loss and was usually more frequent or constant in nature than the tinnitus described by the Veteran.  

In July 2007, the Veteran presented at a VA emergency room with complaints of bilateral ear pain and decreased hearing for 2 months.  Cerumen impaction was treated and assessed.

A VA audio examination was conducted in May 2013 and the claims folder was reviewed.  The Veteran gave a service history of acoustic trauma from 20 pound projectiles and artillery missiles.  He also gave a post-service history of noise exposure working as a road paver and corrections officer.  He stated that the onset of his tinnitus was 4 to 5 years previous to the examination, mentioning that this occurred about 3 times a day, subsiding after 10 seconds.  The examiner stated that there were no records of complaints of tinnitus during active duty service and no audiological records indicating a significant shift in hearing thresholds or onset of hearing loss in service to result in tinnitus due to noise induced hearing loss.  The examiner concluded that he could not provide a medical opinion without resorting to mere speculation.    

VA records dated from August 2012 to March 2014 do not reflect ongoing treatment for tinnitus.

Analysis

The Veteran is seeking service connection for tinnitus, which he has asserted was incurred as a result of his exposure to noise during service.  

Tinnitus has been defined as "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994). See also Wanner v. Principi, 370 F.3d 1124 (Fed. Cir. 2004).  In Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the Court specifically held that tinnitus is a condition which is capable of lay observation.  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Accordingly, it is within the Veteran's competency to identify symptoms of tinnitus and the condition is therefore established through the Veteran's lay reports.  

Pursuant to the facts in the case and the above discussion, the fact that the Veteran sustained acoustic trauma during service is established in this case and is consistent with his MOS as a cannon crewman. 

The clinical evidence includes STRs which are entirely negative for any mention of tinnitus or symptoms associated therewith.  An examination report of 1985 reflects that the Veteran denied having any ear trouble.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by the Veteran).  Thereafter, the earliest documentation of tinnitus in a clinical record was dated in 2007, coincident with the Veteran's filing of his original service connection claim for benefits. 

During the 2007 VA examination, the Veteran reported having symptoms of bilateral ringing once or twice weekly, lasting about 15 minutes, occurring since military service.  In contrast, upon VA examination of May 2013, he stated that the onset of his tinnitus was 4 to 5 years previous to the examination, mentioning that this occurred about 3 times a day, subsiding after 10 seconds.  

The lay reports are also measured against STRs which are negative for tinnitus, and an over 20-year period since service, which is negative for complaints or treatment relating to tinnitus and during which time the Veteran never filed a service-connected clam for tinnitus.  This evidence that there has not been a clinical onset of tinnitus since service, or continuity of symptomatology since service, weighs heavily against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to consider the Veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised). 

In weighing credibility, VA may consider interest, bias, inconsistent statements, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Further, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006).  In light of the: (1) lack of evidence of tinnitus during service or upon separation, (2) the Veteran's inconsistent, and unsubstantiated reports regarding the onset of tinnitus, and (3) a 2 decades long evidentiary gap without clinical indications or even complaints of tinnitus, the Board can find no plausible reason to afford any probative value to any lay assertions to the effect that tinnitus had its onset in service.  

Even acknowledging the Veteran's account of sustaining military noise exposure as credible, there still must be competent evidence presented establishing a nexus or relationship between currently diagnosed tinnitus and his military noise exposure.  A Veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000). 

Although the Veteran was not treated for or diagnosed with tinnitus during service or for many years after his discharge, the Board notes that the question is whether this condition is nevertheless at least as likely as not etiologically related to service or any incident therein, to specifically include acoustic trauma sustained in service.  38 C.F.R. § 3.303(d).  The record contains one medical opinion addressing this matter.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

In 2007, a VA examiner having recorded the Veteran's history of in-service and post-service noise exposure, and having reviewed the claims folder including the STRs, concluded that tinnitus was less likely as not (less than 50/50 probability) caused by or a result of military noise exposure.  It was explained that the Veteran's hearing was within normal limits and that tinnitus due to noise exposure was typically accompanied by high frequency hearing loss and is usually more frequent or constant in nature than the tinnitus described by the Veteran.  While the Board identified some deficiencies in this opinion regarding the rationale provided relating to hearing loss (October 2012 Remand), the Board finds that the conclusion reached was supported by the evidence and is in and of itself adequate and probative.  The fact that one part of a medical opinion may be inadequate (or arguably "insufficient") does not render the entire opinion "void," particularly when dealing with complex medical causation issues, if that part of the medical opinion has actual validity (based on a review of the evidence).

On VA audio examination conducted in May 2013, the examiner observed that there were no records of complaints of tinnitus during active duty service and no audiological records indicating a significant shift in hearing thresholds or onset of hearing loss in service to result in tinnitus due to noise induced hearing loss.  The examiner concluded that he could not provide a medical opinion without resorting to mere speculation, in essence given this limited information.  

The Board is cognizant of the holding of Jones v. Shinseki, 23 Vet. App. 382 (2010), acknowledging, there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record. 

With regard to the May 2013 VA opinion, as detailed above, the VA examiner reviewed the claims folder, summarized the relevant facts and history, and indicated that an opinion could not be provided as the etiology of the Veteran's tinnitus without resort to mere speculation, largely due to the absence of historical information and historical evidence in the file.  As such, the 2013 opinion of the VA examiner, while inconclusive is adequate.  To be adequate, a medical opinion must do more than state a conclusion that etiology of a disability is unknown or unknowable; rather, the medical examiner must support his or her conclusion with sufficient rationale and explanation.  See Stefl v. Nicholson, 21 Vet. App. 120, 123   (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign the doctor's opinions").  That explanation was provided by the VA examiner in this case, and is supported by the fact that the Veteran did not report symptoms of tinnitus during service or for decades thereafter.  Further relating to the 2013 VA medical opinion, as a practical matter, medical evidence that is speculative, general, or inconclusive in nature, such as the 2013 VA opinion, cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

In addition, lay assertions from the Veteran as to the etiology of his tinnitus (service related due to acoustic trauma sustained therein) are beyond his competence as a lay person to make and are not consistent with the objective evidence of record, which does not establish the onset of tinnitus in service or a nexus between currently manifested tinnitus and acoustic trauma sustained in service.  See Davidson v. Shinseki, 581 F.3d 1313, (Fed Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Specifically, the question of causation, or the relationship between the Veteran's in-service noise exposure and his current tinnitus, involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  

Overall, the evidence is not in relative equipoise, as the most probative evidence of record addressing the etiology and onset of the Veteran's tinnitus weighs against service incurrence.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.

B. Eye Disorder

In April 2007, the Veteran filed a service connection claim for diminished eyesight due to exposure to lead while in an artillery unit.  

The STRs include a November 1984 entry reflecting that the Veteran complained of swelling around both eyes for the prior 48 hours, with prior trauma denied by the Veteran.  Acute swelling was then assessed and treated with moist heat. 

The Veteran underwent an annual VA eye examination in May 2007.  His reported symptoms included decreased vision at distance and near, burning and tearing, as well as a 2 year history of flashes and floaters occurring 3 to 5 times a day on temporal side.  The Veteran gave a trauma history of foreign body of the right eye 5 years previously.  Assessments of bilateral refractive error and meibomian gland dysfunction (mgd) were made.  

A March 2009 VA treatment record addressing the Veteran's eyesight, shows that the assessments made were refractive error of the eyes bilaterally, and mgd bilaterally.  

A VA eye conditions examination was conducted in May 2013 and the claims folder was reviewed.  During this examination, diagnoses of no mgd bilaterally (further described as a history of mgd, resolved with no residuals), and mild dry eyes bilaterally, were made.  The Veteran indicated that he had symptoms of tearing, itching, burning, and stinging in both eyes, the onset of which was in 2010.  Uncorrected distance vision was 20/70 bilaterally; corrected to 20/40 or better.  Uncorrected near vision was 20/40 or better bilaterally; corrected to 20/40 or better.  The examiner opined that mild dry eyes were not caused by or related to service.  It was observed that the STRs noted swelling of eyes with no history of trauma.  The examiner noted that on eye examination, there were no signs of mgd.  It was explained that dry eye can be caused by environmental conditions or aging changes.  The examiner also pointed out that the Veteran stated that his dry eyes started in 2010, and opined that with such a long period of time between service and the onset of dry eyes; this condition was not caused by, nor related to service.  The examiner added that the opinion was based on review of the medical records and clinical knowledge.  

VA treatment records dating from August 2012 to March 2014 reveal minimum evidence of ongoing treatment for your diminished eyesight. 

Analysis

The Veteran has contended that his diminished vision was the result of exposure to gunpowder in service, in conjunction with the course of his duties as a cannoneer.  

At the outset, the Board believes that identifying the Veteran's currently diagnosed eye disorders is necessary.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  Here, since the filing of the service connection claim in April 2007, the following eye disorders have been diagnosed: refractive error and mgd (May 2007), as well as mild dry eyes bilaterally (May 2013).  

With respect to service incurrence, the STRs reflect that the Veteran was treated for eye symptoms on a sole occasion in 1984.  At that time, acute swelling was assessed and treated with moist heat.  In addition, the Board concedes that the Veteran had exposure to gunpowder during service, consistent with his MOS of cannon crewman.  

The critical inquiry is whether any of the eye disorders diagnosed since 2007, are related to the eye condition treated in 1984, or are otherwise etiologically related to service, to include by virtue of gun powder exposure.  

Addressing refractive error specifically, the Board observes that service connection is not generally established for refractive error of the eye as it is not a disease or injury within the meaning of applicable legislation providing compensation benefits.  38 C.F.R. § 3.303(c), 4.9.  Refractive error of the eyes includes myopia, presbyopia, and astigmatism.  Id.; VA Manual M21-MR1, Part III, Subpart IV, Chapter 4, Section B, Para. 10(d).  Further, absent aggravation or superimposed disease or injury, service connection may not be allowed for a congenital or developmental defect of the eyes, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  Parker v. Derwinski, 1 Vet. App. 522 (1991); McNeely v. Principi, 3 Vet. App. 357, 364 (1992). 

Thus, in the absence of some event or trauma, a refractive error is a constitutional or development abnormality for which compensation benefits may not be authorized.  38 C.F.R. §§ 3.303(c), 4.9 (congenital or developmental defects, refractive error of the eye, personality disorders, and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation); see also VAOPGCPREC 82-90.  VA's General Counsel  issued an opinion interpreting 38 C.F.R. § 3.303(c) to mean that that service connection may be granted for diseases of congenital, developmental, or familial origin if the evidence as a whole shows that manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 67-90.  The VA General Counsel also has issued an opinion that a congenital defect can be subject to superimposed disease or injury, and if superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.

Based on the evidence of record, the Board must find that the Veteran's refractive error/impaired vision is not related to service.  The STRs are silent with respect to any vision problems.  Refractive error is not shown to have manifested until 2007, more than 20 years after the Veteran's discharge from service.  In this regard, a lengthy period without evidence of treatment may also be viewed as evidence weighing against the Veteran's claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).  Of the greatest significance is the fact that there is no indication of a service-related superimposed injury in this case.  Accordingly, service connection is not warranted for an eye disorder characterized as refractive error.  

With respect mgd, service connection is similarly not warranted for this eye condition.  This condition was not diagnosed until 2007 and was shown as a diagnosis again in a 2009 clinical record.  However, upon VA eye examination of 2013, mgd was simply not shown, and was described as resolved with no residuals.  Given this history, which reflects the absence of any current active disability related mgd, and is similarly negative for any nexus between mgd previously shown and service, there is no basis for the establishment of service connection.  

Upon VA eye examination of May 2013, mild dry eyes bilaterally, were diagnosed.  The Veteran indicated that he had symptoms of tearing, itching, burning, and stinging in both eyes, the onset of which was in 2010.  The examiner opined that mild dry eyes were not caused by or related to service.  It was observed that the STRs noted swelling of eyes with no history of trauma.  It was explained that dry eye can be caused by environmental conditions or aging changes.  The examiner also pointed out that the Veteran stated that his dry eyes started in 2010, and opined that with such a long period of time between service and the onset of dry eyes; this condition was not caused by, nor related to service.  The examiner added that the opinion was based on review of the medical records and clinical knowledge.

Here, the examiner had access to the file and clearly reviewed its contents providing a very comprehensive summary of the Veteran's in and post-service history.  The Veteran's lay assertions were clearly considered and clinical findings were reported.  It is evident that the opinion is thorough and well supported with rationale.  Accordingly, the Board finds the May 2013 VA examination report to be highly probative evidence as to whether the Veteran's claimed eye condition was incurred in or is otherwise related to service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  In addition, the Veteran has not provided or even identified any competent evidence to rebut this opinion or to otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

With respect to the Veteran's contentions that he has a current eye disorder related to his military service, as a lay person, he is not competent to render such a complex medical opinion.  As the cause of a disability of the eyes involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, he is not competent to render such a complex medical opinion.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456  2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Therefore, the Board finds that service connection for an eye disorder, to include refractive error, mgd and dry eyes, is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

C. Low Back Disorder

In April 2007, the Veteran filed a service connection claim for a low back injury, maintaining that this resulted from constantly lifting artillery shells in an artillery unit during service.

The STRs are entirely negative for any record of complaints, injury, treatment, or diagnosis relating to the low back.  An undated examination report, which appears to have been conducted in approximately April 1985 (shows Veteran had 32 months of service) reflects that the Veteran acknowledged having recurrent back pain.  

VA records reveal that the Veteran was seen in January 1998 for low back pain.  X-ray films revealed mild degenerative changes of the joints.  An entry of February 2000 reflects that the Veteran complained of continuing low back pain.  

Social Security records indicate that the Veteran applied for disability benefits in 2007 based on a primary condition described as a back disorder (degenerative disc).  His claim was denied twice in 2007.

A November 2007 record reflects that the Veteran complained of chronic low back pain.  Additionally, the claims file contains a June 2008 VA treatment record in which the Veteran complains of chronic low back pain and the treating physician assessed chronic low back pain, for which it is noted that the Veteran has being taking Tylenol #3.

A VA MRI study of March 2007 revealed small probable hemangioma in the L1 vertebral body.  Otherwise unremarkable MRI of lumbar spine.  X-ray films of the lumbar spine taken in April 2009 were negative.  

The file contains a VA Form 21-4176 Report of Accidental Injury signed by the Veteran in 2007, in which he stated that he was in a car accident and injured his back three years previously.  

VA treatment records dating from August 2012 to March 2014 reveal evidence of ongoing treatment for low back problems.  An April 2013 record indicates that the Veteran worked as a corrections officer right after service, then worked at a furniture store for about 12 years, and most recently (15 years) worked as a laborer and in construction.  The record revealed that the Veteran had not worked for 5 years.  

A VA examination of the back (thoracolumbar spine) was conducted in May 2013 and the claims folder was reviewed.  Lumbar strain was diagnosed.  The examiner noted that a more precise diagnosis could not be rendered as there was no objective data to support a more definitive diagnosis.  The Veteran gave a history of lifting 200 pound cannon balls in service, and indicated that usually at least 2 people carried a ball.  He reported that after separation he worked as a corrections officer for 3 months, and on a road paving crew for 2 years.  It was also reported that in 1987 he was involved in an automobile accident in which his back was injured and he was hospitalized and told he had a bad back.  

Physical examination revealed no flare ups.  Range of motion revealed flexion to 90 degrees; extension to 30 degrees; right and left lateral flexion of 30 degrees; and right and left lateral rotation of 30 degrees.  The Veteran was able to perform repetitive use testing with 3 repetitions.  The examiner opined that the claimed back condition less likely as not (less than 50 percent probability) developed in service or was otherwise causally related to service.  The examiner noted that the Veteran did not claim that his back condition was caused by service while in Grenada during the examination.  The examiner observed that the Veteran attributed his back condition to lifting the cannons in active duty, but stated that despite a report of recurrent back pain in a service report of medical history, there was no documentation of actual medical visits for treatment of the back while in active duty, and no record of injury or trauma.  

The examiner explained that mechanical/lumbosacral strain could cause acute back pain associated with specific events/activities, which were generally transient, self-limited, and resolved with rest and medication.  It was further commented that different episodes occurred de novo and were caused by different activities at different times, which were not related to nor caused by other prior episodes.  The examiner pointed out that the Veteran was able to work as a correctional officer in a prison and then in a road paving crew for 2 years after separation from active duty.  His involvement in a motor vehicle accident in 1987, injuring his back, and post-service employment for approximately 20 years as a furniture mover/laborer, and in construction were also mentioned.  The examiner noted that lumbar X-ray films taken in 2009 were read as negative and concluded that there was no objective evidence that the claimed back condition had anything to do with active military service.  


Analysis

The Veteran maintains that service stresses such as carrying artillery rounds caused his currently claimed low back disorder.  

A current diagnosis of lumbar strain is established. 

The Veteran was discharged from service in 1985, and the STRs contain no record of injury, trauma, treatment or diagnosis relating to the low back.  On a service examination report believed to have been completed in 1985, the Veteran complained of recurrent back pain.  The Veteran's STRs and service personnel records do substantiate that the Veteran's work in service involved artillery shells.  The Veteran's records of assignment are listed principally as "cannon crewman" or "cannoneer" within his service personnel records.  Additionally, a November 1984 treatment record documents the Veteran's complaint of a painful left thumb after dropping a 180-pound projectile on it 24 hours earlier.  Thus, the Veteran's asserted heavy physical work in service involving heavy artillery rounds is effectively corroborated.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005), (a lay person is considered competent to provide testimony regarding factual matters of which he has first-hand knowledge). 

While the Veteran may in fact have had low back pain during service, there is no indication of continuity and chronicity of symptomatology since service, in this case.  In this regard, low back pain in and of itself is not considered a chronic condition, and as such lay assertions in and of themselves are in sufficient to establish service connection, although arthritis is such a condition.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

With respect to clinical evidence, it was not until 1998, more than 10 years after service, that post-service complaints, treatment and diagnosis of a low back disorder were documented.  This intervening lapse of so many years between separation from service and the first post-service documented manifestation of this claimed disorder is probative evidence against his claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), (a prolonged period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim on a direct basis).  Moreover, in the intervening years since his discharge from service, the Veteran sustained a low back injury in a 1987 automobile accident, and performed strenuous post-service occupations, including as a corrections officer, a road paver, furniture mover/laborer, and in construction.  

A Veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).

In May 2013, a VA examiner opined that the claimed back condition less likely as not (less than 50 percent probability) developed in service or was otherwise causally related to service.  The examiner observed that the Veteran attributed his back condition to lifting the cannons in active duty, but stated that despite a report of recurrent back pain in a service report of medical history, there was no documentation of actual medical visits for treatment of the back while in active duty, and no record of injury or trauma.  The examiner explained that mechanical/lumbosacral strain could cause acute back pain associated with specific events/activities, which were generally transient, self-limited, and resolved with rest and medication.  It was further commented that different episodes occurred de novo and were caused by different activities at different times, which were not related to nor caused by other prior episodes.  The examiner pointed out that the Veteran was able to work as a correctional officer in a prison and then in a road paving crew for 2 years after separation from active duty.  His involvement in a motor vehicle accident in 1987, injuring his back, and post-service employment for approximately 20 years as a furniture mover/laborer, and in construction were also mentioned.  The examiner noted that lumbar X-ray films taken in 2009 were read as negative and concluded that there was no objective evidence that the claimed back condition had anything to do with active military service.  

Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Here, the examiner had access to the file and clearly reviewed its contents providing a very comprehensive summary of the Veteran's post-service history.  The Veteran's lay assertions were clearly considered and clinical findings were reported.  It is evident that the opinion is thorough and well supported with rationale.  Accordingly, the Board finds the May 2013 VA examination report to be highly probative evidence as to whether the Veteran's claimed low back condition was incurred in or is otherwise related to service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  In addition, the Veteran has not provided or even identified any competent evidence to rebut this opinion or to otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

Lay assertions from the Veteran as to the etiology of his claimed low back condition (service related) are beyond his competence as a lay person to make and are not consistent with the objective evidence of record, which does not establish continuity and chronicity of low back symptoms since service, or a nexus between currently manifested low back condition and service.  See Davidson v. Shinseki, 581 F.3d 1313, (Fed Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), providing opinion as to the diagnosis and etiology of the claimed low back condition falls outside the realm of common knowledge of a lay person, particularly in light of evidence of the post-service history in this case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Accordingly, the Veteran's opinions in this regard are not competent, are therefore are of no probative value in this case.

Overall, the evidence is not in relative equipoise, as there is a more than 10-year gap between the Veteran's discharge from service and post-service indications of low back symptoms.  Moreover, the most probative evidence of record addressing the etiology and onset of the Veteran's claimed low back condition weighs against service incurrence.  Although the Veteran is entitled to the benefit of the doubt when the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable in this case, where the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for diminished eyesight is denied.

Entitlement to service connection for a low back disorder is denied.


REMAND

The Veteran is seeking service connection for a psychiatric disorder, to include PTSD and depression.  A remand is required in conjunction with this claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(d) (2013).

The Veteran has asserted that his currently claimed psychiatric condition is related to service (see submissions of May 2007).  At this point, VA treating clinicians have diagnosed various psychiatric conditions, including adjustment disorder, depression, and anxiety disorder, as well as alcohol dependence and polysubstance use (though these were reportedly in remission in recent years).  

The Veteran has also alleged multiple stressors related to combat-type activities, and in support of this he has asserted that he was in Grenada during his service as part of the United States' military intervention in that country.  At this point, PTSD has not been diagnosed.  Further, the Board has made a specific finding, based on a review of service personnel records, to the effect that the Veteran did not serve in Grenada.  The records fail to reveal any such service, and show that the Veteran was stationed in Fort Stewart, GA, and in Germany during his period of service extending from August 1982 to August 1985.  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when the Veteran presents a claim for service connection and meets the following low threshold requirements: there is an event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Here, the file contains various post-service psychiatric diagnoses, the Veteran has indicated that his claimed psychiatric condition may be associated with service and the medical evidence of record does not contain sufficient competent medical evidence to decide the claim.  The Board acknowledges that at this point, the Veteran has only provided vague and general contentions regarding the service-related event which he perceives as associated with his claimed psychiatric condition, and his reported stressors relating to missions in Grenada (where he did not serve) have been discounted as lacking credibility.  

Nevertheless, the Board finds that the provisions of 38 C.F.R. § 3.159(c)(4) are sufficiently met to warrant a VA examination in this case.  The Board also believes that this examination may prove helpful in identifying the Veteran's contentions more specifically, and in ensuring that the Board has a complete record upon which to adjudicate this claim, post-remand.  

On remand, the Veteran will be requested to provide any additional evidence pertinent to his claim.  In addition, it appears that the Veteran primarily receives his psychiatric treatment through VA.  In this regard, VA records current through March 2014 have been associated with the file and considered in conjunction with the claim (see March 31, 2014 SSOC).  Accordingly, VA records of treatment, hospitalization and examination, dated from April 2014 forward will be requested for the file.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, VA must obtain outstanding VA records, as have been identified in this case.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall provide the Veteran with the opportunity to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to his service connection claim for a psychiatric condition, to include PTSD.  Appropriate steps should be taken to obtain any such identified record.

If any identified records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, and include a copy of such in the claims file.  The Veteran must be notified of the attempts made to obtain outstanding records, informed as to why further attempts would be futile, and allowed the opportunity to obtain or provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2.  Obtain all records of VA treatment, hospitalization and evaluations, from April 2014 forward, and associate them with the file. 

3.  Following the completion of the above development, and the receipt of any additional records, afford the Veteran an appropriate VA examination to determine the nature and etiology of his claimed psychiatric disorder, to include PTSD.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner is asked to furnish an opinion with respect to the following questions:

a) Identify all diagnoses related to the Veteran's claimed psychiatric disorder.  The examiner should identify all such disorders that have been present at any time since April 2007. 

b) If PTSD is diagnosed, the examiner should identify the specific stressor(s) underlying a PTSD diagnosis and comment upon whether the identified stressor(s) is/are adequate to support a diagnosis of PTSD; and whether currently manifested symptoms are related to the identified stressor(s).  If the criteria for a PTSD diagnosis are not met, the examiner should so state and explain why they are not.

c) If an acquired psychiatric disorder other than PTSD is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has any acquired psychiatric disorder (other than PTSD) that had its onset during, or is otherwise related to, his active duty service from August 1982 to August 1985.  

The term "at least as likely as not" means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

In answering the questions posed above, the examiner is advised that the Veteran is generally considered competent to provide lay reports relating to matters within his personal knowledge, and that his reports must be considered in formulating the requested opinion.  In providing these opinions, the examiner is requested to evaluate the Veteran's lay history as appropriate and pertinent.  If the Veteran's lay reports are discounted, the examiner should provide a rationale for doing so.  In this regard, any accounts involving service in Grenada should be discounted as lacking credibility, as the Veteran did not serve in Grenada.

A complete rationale should be given for any opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.  If the examiner determines that it is not feasible to respond to any of the requested inquiries the examiner should explain why it is not feasible to respond.

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  Thereafter the RO should readjudicate the service connection claim for a psychiatric disorder, to include PTSD.  If the determination remains adverse to the Veteran, then he should be furnished with a Supplemental Statement of the Case and should be afforded a reasonable period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


